Citation Nr: 1622189	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  06-28 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include aggressive personality disorder, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction subsequently transferred to the RO in Baltimore, Maryland.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in Washington, D.C. in April 2010.  A transcript of the testimony is in the claims file.  In May 2012, the Veteran was notified by VA that the VLJ who had conducted that hearing was no longer employed by the Board.  The Veteran was offered, and accepted, a new hearing before another VLJ.  A hearing was held on November 18, 2014, in Washington, D.C., before Kathleen K. Gallagher, a VLJ who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014) and who is rendering the determination in this case.  A transcript of the testimony is in the claims file.

The Board remanded the case for further development in May 2010.  That development was completed, and the case was returned to the Board for appellate review.

In July 2012, the Board issued a decision denying service connection for an acquired psychiatric disorder and hepatitis C.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the July 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  

In January 2015, the Board remanded the case for further development pursuant to the Joint Motion.  That development was completed and the case has since been returned to the Board for further appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran's hepatitis C is the result of post-service risk factors, to include drug use and high-risk sexual behavior, rather than the result of in-service air gun inoculations or other injections, washing eating utensils with creek water, or wrist cuts sustained from bottle glass.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A predecisional letter, sent in March 2005, advised the Veteran what the evidence must show for service connection, the evidence he was expected to provide, and the evidence VA would seek to obtain.  An additional letter sent in March 2006 notified him of how a disability rating and effective date would be determined.  Although the Veteran did not receive complete notice prior to the issuance of the initial unfavorable decision, the claim was subsequently readjudicated, most recently in a December 2015 Supplemental Statement of the Case (SSOC).  Thus, the Veteran has suffered no prejudice from any discrepancy of timing regarding the receipt of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The duty to notify has been satisfied with regard to this claim.  See Dingess/Hartman, 19 Vet. App. 473.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records (STRs), post-service treatment records, and lay statements have been associated with the claims file.  The Veteran was also given the opportunity to present evidence and testimony at hearings before the Board.  Further, the Veteran was provided with a VA examination for his hepatitis C claim in June 2010.  Pursuant to the Board's January 2015 remand directives following the Joint Motion granted by the Court in June 2014, a copy of the Veteran's December 2011 SSOC was sent to his address of record, additional VA treatment records were obtained, and an additional VA examination and a supplemental medical opinion regarding the etiology of his current hepatitis C were provided in September 2015 and October 2015, respectively.  The September 2015 VA examiner reviewed the Veteran's claims file, conducted an in-person evaluation of him, and provided a complete rationale for her opinion, which discussed the modes of hepatitis transmission asserted by the Veteran and relied on and cited to the records reviewed.  The 2015 examination and supplemental medical opinion are therefore found adequate for adjudicatory purposes and are further found, along with the other development conducted, to substantially comply with the Board's January 2015 remand directives.  Therefore, no further development is needed to provide the Veteran with an adequate VA medical opinion or to ensure compliance with prior remand directives, as both have been achieved.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA must ensure adequate of VA examination or opinion if it undertakes to provide one); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Additionally, there is no indication in the record that evidence relevant to the issue being decided is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  In that regard, the Board acknowledges that the Veteran told a VA social worker in June 2010 that he had applied for and was denied Social Security Administration (SSA) Supplemental Security Income.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), which found that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits."  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz, 590 F.3d at 1323.  Here, as will be discussed below, the Veteran's entitlement to service connection for hepatitis C hinges upon the existence of a nexus linking that condition to specific in-service incidents he has described.  Even should any available SSA records address the Veteran's current hepatitis, the initial diagnosis of which is already confirmed in the record, the Board finds that a reasonable possibility does not exist that such records would contain evidence linking that condition to service and thereby substantiating the Veteran's claim.  Indeed, the Veteran testified during his November 2014 Board hearing that no medical professionals aside from the VA examiners had ever discussed whether his hepatitis C was related to military service.  Accordingly, the Board finds that it is not prejudicial to the Veteran to adjudicate his claim for service connection for hepatitis C without SSA records, and that remanding his claim to obtain those records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); see also Golz, 590 F.3d 1317.

The known and available records relevant to the issue decided herein have been obtained in order to make adequate determinations as to the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for hepatitis C, which he asserts is related to one or more in-service incidents.  Specifically, he believes he incurred hepatitis C as a result of "air gun" inoculations or other injections he received, as a result of washing his eating utensils with creek water, or as a result of cutting his wrists with a glass bottle.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

Additionally, VA Fast Letter 04-13 states that "[t]he large majority of HCV [hepatitis C] infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C."  See VA Fast Letter 04-13 (June 29, 2004).

The Veteran's STRs, including his separation medical examination and medical history report, do not document diagnosis of, treatment for, or manifestations of hepatitis during service.  Review of his post-service VA treatment records reflects that, although he denied symptoms that included fever and fatigue during a January 2003 vesting physical examination, anti-HCV testing was ordered based on his report of the hepatitis C risk factors of past injection of illicit drugs, past use of intranasal cocaine, and multiple sexual partners.  In February 2003, following that testing, the Veteran received his initial hepatitis C diagnosis.  VA subsequently treated him for that condition and has continued to monitor his status since.

The Veteran was afforded an initial VA examination in June 2010.  At that time, he described an onset of chronic fatigue in approximately 1998, which he stated was improved.  Following examination of the Veteran and review of the claims file, the examiner opined that the Veteran's hepatitis C was not at least as likely as not caused by any documented event in service.  She explained that the diagnosis of hepatitis C was made by blood test in January 2003, and that a liver biopsy in February 2004 showed chronic hepatitis with evolving cirrhosis.  She noted that those results were obtained 36 years after the Veteran's in-service immunizations, and that untreated hepatitis of that duration would result in laboratory tests that were much worse, if the patient were still alive without treatment.  She further opined that the Veteran's hepatitis was more likely secondary to drug use or STD transmission, and that his records did not support air gun transmission. 

As the 2010 VA examiner did not address the Veteran's other theories of in-service transmission of hepatitis C, the Board requested a supplemental medical opinion.  The Veteran was afforded a second VA examination in September 2015, following which the examiner stated that she agreed with the opinion provided by the 2010 VA examiner, referencing the length of time between service and the Veteran's hepatitis C diagnosis and the mild changes in his liver.  Although she briefly mentioned the Veteran's assertions of contracting hepatitis from washing utensils in creek water or through injections, she was asked to provide further clarification on those factors in October 2015.  At that time, she clarified that she concurred with the 2010 VA examiner that air gun inoculation was not a source.  She further stated that washing utensils in creek water, cutting wrists with a bottle, or sterile injections for involuntary hospitalization or arrest were also not sources.  She stated that both she and the 2010 VA examiner had concurred that the Veteran's hepatitis was far more likely to have been caused by unprotected sex or drug use.

The preponderance of the evidence of record is against the Veteran's claim for service connection for hepatitis C.  Although the Board acknowledges the in-service transmission modes reported by the Veteran, the most probative opinion of record-that of the September 2015 VA examiner-is against the claim.  As already discussed, that examiner reviewed the claims file and provided an adequate rationale for her conclusion that the Veteran's hepatitis C was the result of post-service risk factors, to include unprotected sex and intravenous and intranasal drug use, rather than to the in-service incidents the Veteran described.  She cited the extent of progression of the Veteran's liver damage to date and the length of time since his military service in support of her finding that the condition was attributable to post-service causes.  Accordingly, that medical opinion is probative and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board notes that the Joint Motion filed by the parties in connection with the Veteran's appeal of this issue to the Court pointed out that the Board, in its July 2012 decision, did not discuss whether the 2010 VA examiner should have addressed the requirements of VA Fast Letter 04-13.  However, given the 2015 VA examiner's discussion of all modes of transmission and the adequate rationale she provided for her conclusion regarding the sources of the Veteran's hepatitis C, the Board finds the requirements of VA Fast Letter 04-13 have now been appropriately addressed.

Moreover, there is no competent opinion linking the Veteran's hepatitis C to service.  The Veteran's own belief that his hepatitis C is related to the various in-service modes of transmission he has described is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of hepatitis C is complex and could have multiple possible causes.  Thus, it falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As a final matter, the Board acknowledges that the Veteran testified, during his April 2010 Board hearing, that he began experiencing fatigue shortly after separation from service, presumably to support his assertion that he had already been infected with hepatitis C at that point.  While he is certainly competent to report fatigue and its onset, the credibility of that assertion is undermined by other inconsistent evidence of record, including his own argument later during the hearing that "they couldn't even detect it or symptoms - you don't even show symptoms," his denial of fatigue in January 2003, and his subsequent report during his June 2010 VA examination that he had fatigue that began in 1998.

In summary, as the most probative evidence of record is against the presence of a nexus between the Veteran's hepatitis C and service, service connection is not warranted and the claim must be denied.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hepatitis C is denied.


REMAND

In January 2015, the Board remanded the remaining issue on appeal-entitlement to service connection for an acquired psychiatric disorder-in part to obtain additional in-service treatment records and a supplemental medical opinion addressing the etiology of the Veteran's acquired psychiatric disorder.  The Board has reviewed the evidence, including the evidence received since that remand, and finds that another remand is required so that an additional medical opinion and SSA records may be obtained. 

The Veteran's STRs document his treatment in an inpatient psychiatric ward from December 5, 1967 to January 10, 1968, following referral for psychiatric evaluation based on anxiety, difficulty in concentrating, and homicidal ideation.  Initial diagnoses of acute anxiety reaction and, later, depressive reaction, acute, with marked anxiety features, were subsequently discarded in favor of a diagnosis of "aggressive personality, chronic, moderate."  Based on that final diagnosis, the Veteran was deemed administratively unsuitable for further military service, and was discharged in March 1968.

The Veteran was afforded a VA examination in June 2010, at which time the examiner diagnosed him with major depressive disorder, recurrent, deferred an Axis II diagnosis, and opined that the evidence of a diagnosis of a personality disorder in service would suggest that the Veteran's current psychiatric symptoms were not at least as likely as not due to military service.  Supplemental opinions were obtained in August 2010 and November 2011, and essentially concluded that the Veteran's current acquired psychiatric diagnosis of major depression was not related to the Axis II disorder that was diagnosed in service.

In January 2015, the Board remanded the Veteran's psychiatric claim so that an opinion that addressed his in-service suicide attempt and diagnosis of depressive reaction could be obtained.  In September 2015, a VA examiner diagnosed the Veteran with major depressive disorder, unspecified, with anxious distress, and indicated that no additional mental disorders had been diagnosed.  She opined that the Veteran's depressive disorder was less likely than not related to the diagnosis of depressive reaction/aggressive personality disorder made in 1968 and was less likely than not incurred in service.  In support of her opinion, she stated that the Veteran's medical records reflected his current diagnosis developed around 2003, after a series of psychosocial stressors.  She further stated that at the time of the Veteran's February 1968 in-service suicide attempt, the Veteran appeared to have been experiencing an adjustment disorder/depressive reaction to military stressors, but that those symptoms were less likely than not related to his current depressive episode.  She also noted that the Veteran did not return for treatment until 2003, years later, which did not indicate any history of chronic and continuous depressive symptoms.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's post-service medical records do not document a diagnosis of a personality disorder following service, including during either VA examination, and the medical opinions currently of record do not address whether that fact calls into question the validity of the in-service diagnosis of aggressive personality.  Additionally, VA treatment records received since the Board's last remand include a diagnosis of anxiety disorder, not otherwise specified, in addition to depressive disorder, and the question of whether that Axis I diagnosis is related to service has not been addressed.  Furthermore, although the 2015 examiner relied partially on an absence of post-service psychiatric treatment until 2003 in issuing her negative opinion, during VA mental health treatment the Veteran has described post-service psychiatric symptoms, including an attempted overdose, that began prior to 2003.  He also filed two claims for a nervous condition or disorder in the 1970s.  Thus, on remand, a supplemental opinion that addresses whether the Veteran's in-service diagnosis was accurate and whether his current anxiety disorder is related to service, and that considers his reports of psychiatric symptoms that began prior to 2003, must be obtained.  

Additionally, as already discussed, the Veteran told a VA social worker in June 2010 that he had applied for and was denied SSA Supplemental Security Income.  Given his report of a diagnosis of depression during the conversation with the social worker, his credible reports of psychiatric symptoms that predate the post-service medical evidence currently associated with his claims file, and the questions surrounding the characterization of his psychiatric diagnosis over the years, the Board finds that a reasonable possibility exists that SSA records could help the Veteran substantiate his psychiatric claim.  See Golz, 590 F.3d at 1323.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records must be obtained and associated with the claims file.  While the case is in remand status, the AOJ must also obtain any outstanding VA treatment records pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal documents pertaining to any application(s) the Veteran has filed for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain any and all of the Veteran's VA treatment records from October 2015 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Refer the Veteran's claims file to a VA psychiatrist or psychologist for review and to provide a supplemental opinion.  The reviewer must be given full access to the Veteran's entire claims file, to include a complete copy of this remand, and must specifically note on the report whether the claims file was reviewed.  If the reviewer determines that an examination is needed before the requested opinions can be rendered, one should be scheduled.  After review of all lay and medical evidence of record, the reviewer should respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the in-service psychiatric symptoms diagnosed as aggressive personality, chronic, moderate, were misdiagnosed symptoms of an acquired psychiatric disorder, to include major depressive disorder or anxiety disorder?  Please explain why or why not, specifically discussing the in-service diagnoses of acute depressive reaction and acute anxiety reaction that were subsequently amended to a diagnosis of aggressive personality, and the lack of post-service personality disorder diagnoses.

(b) If aggressive personality was not a misdiagnosis, is it at least as likely as not (a 50 percent probability or greater) that a current acquired psychiatric disorder, to include major depressive disorder or anxiety disorder, not otherwise specified, arose during, was caused by, or is otherwise related to any incident of service?  Please explain why or why not, specifically discussing the Veteran's reports during mental health treatment of feeling depressed "on and off" since service and his description of an overdose attempt in the 1980s.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


